DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 01/28/2021, in which, claims 1-6, are pending. Claims 1 and 6 are independent. Claims 2-5, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 17.  For examination purpose, the claim is interpreted as a method claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 6, is/are rejected under 35 U.S.C. 103 as being un-patentable over Nishikawa (USPAP 2013/0077137), in view of Japanese Patent Laid-Open Publication No. 2001-1463370.

Referring to claim 1, Nishikawa teaches an image reading apparatus ([as shown in fig 1) comprising: a reading member that reads an image on an original 
a first transport roller ([82 of fig 1]) positioned upstream of the reading member ([7 of fig 1]) in an original transport path ([85 of fig 1]) through which the original is transported, the first transport roller ([82 of fig 1]) applying sending force to the original, ([0029, the feed unit 82 is provided on the downstream side of the tray 81]);
 a second transport roller ([83 of fig 1]) positioned downstream of the reading member ([7 of fig 1]) in the original transport path ([85 of fig 1]) through which the original is transported, the second transport roller ([83 of fig 1]) applying sending force to the original; ([0031] the resist convey unit 83 is provided on the downstream side of the feed unit 82, and includes a resist roller 83a]), and 
a control member  (CPU 87 of fig 11]) that controls the reading member ([7 of fig 1]), ([the motor M3 starts rotationally driving the read roller 84a under control of the CPU 87 (S106), see 0041]) the first transport roller, ([82 of fig 10]) and the second transport roller, ([83 of fig 10]), wherein the control member ([87 of fig 7]) is configured to execute a plurality of transporting modes, the plurality of transporting modes ([a double-side reading mode button of an unillustrated operating panel, and further presses a start button] see 0055) include a first transporting mode that changes original transportation velocity control between a first state, in which reading is performed while the original receives sending force from, among the first transport roller and the second transport roller, the first transport roller alone, and a second state, in which reading is performed while the original receives sending force from both the first transport roller and the second transport roller, ([0052] see 0052 as described above, the present document 
However, Nishikawa doesn’t explicitly teach the first transporting mode includes a period in which a largest set velocity value in transporting the original while in the first state is set higher than a largest set velocity value in transporting the original while in the second state.
Japanese Patent Laid-Open Publication No. 2001-146337, of the cited prior art background of the application, teaches the first transporting mode includes a period in which a largest set velocity value in transporting the original while in the first state is set higher than a largest set velocity value in transporting the original while in the second state, ([see 005-006, document conveying velocity v.sub.1 at the resist roller is set slightly higher than conveying velocity v.sub.2 at the read roller, so that a slack is formed in the document in a U-turn path between the resist roller and the read roller. As a result, a velocity variation at the time of the trailing edge of the document exiting the nip of the separation roller is accommodated by the slack formed in the document]).
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the teaching of cited related prior art to secure the components of Nishikawa in order to increase the accuracy of the positioning process, and increase the strength and stability of the assembly.
 The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. And, therefore, it 

Referring to claim 5, Nishikawa teaches an image reading apparatus ([as shown in fig 1), further comprising: an original mount portion (tray 81 of fig 1) on which an original before feeding is mounted ([0027] the ADF 8 includes a tray 81] see 0027]); 
a feed roller that comes in contact with, among originals mounted on the original mount portion, an original at a bottom, and that sends the original downstream; ([0029] the feed unit 82 is provided on the downstream side of the tray 81, and includes a pickup roller 82a, a feed roller 82b, a separation roller 82c, and a motor M1 for rotationally driving the feed roller 82b]), and
 a mount amount detection portion that detects an amount of original mounted on the original mount portion, wherein based on detected information of the mount amount detection portion, when the amount of original mounted on the original mount portion decreases, the control member lowers the largest set velocity value in transporting the original while in the first state, ([detect a document size, the tray 81 is equipped with an empty sensor SEO and a length sensor SE1, the sensors SE0 and SE1 are reflective photosensors or suchlike, and are disposed at distances d0 and d1, respectively, from a reference position (e.g., the position of the leading edge of the document D) within the area where the document D is placed, see 0028]).

Referring to claim 6, Nishikawa teaches an image reading method ([as shown in fig 1) comprising: a reading member that reads an image on an original ([0026] 7he 
a first transport roller ([82 of fig 1]) positioned upstream of the reading member ([7 of fig 1]) in an original transport path ([85 of fig 1]) through which the original is transported, the first transport roller ([82 of fig 1]) applying sending force to the original, ([0029, the feed unit 82 is provided on the downstream side of the tray 81]);
 a second transport roller ([83 of fig 1]) positioned downstream of the reading member ([7 of fig 1]) in the original transport path ([85 of fig 1]) through which the original is transported, the second transport roller ([83 of fig 1]) applying sending force to the original; ([0031] the resist convey unit 83 is provided on the downstream side of the feed unit 82, and includes a resist roller 83a]), and 
a control member  (CPU 87 of fig 11]) that controls the reading member ([7 of fig 1]), ([the motor M3 starts rotationally driving the read roller 84a under control of the CPU 87 (S106), see 0041]) the first transport roller, ([82 of fig 10]) and the second transport roller, ([83 of fig 10]), wherein the control member ([87 of fig 7]) is configured to execute a plurality of transporting modes, the plurality of transporting modes ([a double-side reading mode button of an unillustrated operating panel, and further presses a start button] see 0055) include a first transporting mode that changes original transportation velocity control between a first state, in which reading is performed while the original receives sending force from, among the first transport roller and the second transport roller, the first transport roller alone, and a second state, in which reading is performed while the original receives sending force from both the first transport roller and the second transport roller, ([0052] see 0052 as described above, the present document 
However, Nishikawa doesn’t explicitly teach the first transporting mode includes a period in which a largest set velocity value in transporting the original while in the first state is set higher than a largest set velocity value in transporting the original while in the second state.


Japanese Patent Laid-Open Publication No. 2001-146337, of the cited prior art background of the application, teaches the first transporting mode includes a period in which a largest set velocity value in transporting the original while in the first state is set higher than a largest set velocity value in transporting the original while in the second state, ([see 005-006, document conveying velocity v.sub.1 at the resist roller is set slightly higher than conveying velocity v.sub.2 at the read roller, so that a slack is formed in the document in a U-turn path between the resist roller and the read roller. As a result, a velocity variation at the time of the trailing edge of the document exiting the nip of the separation roller is accommodated by the slack formed in the document]).
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the teaching of cited related prior art to secure the components of Nishikawa in order to increase the accuracy of the positioning process, and increase the strength and stability of the assembly.


Claims Objected to Having Allowable Subject Matter
Claims 2-4, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, ([i.e. a separating roller that nips and separates a medium together with the feed roller, wherein the first transporting mode includes a period in which a largest set velocity value in transporting the original when performing reading while the original receives a transport load from the separating roller is set lower than a largest set velocity value in transporting the original when performing reading while the original does not receive a transport load from the separating roller]).

Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part 
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677